Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/10/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (hereafter Lin)(US PgPub 2017/0109992), in view of Chan et al. (hereafter Chan)(US 10,019,904) and further in view of McNew et al. (hereafter McNew)(US 9,827,811).
Regarding claim 1, Lin discloses a network device (Figure 2), comprising: a processor (Figure 2, Element 200 and Paragraph 0038 where the onboard computer includes a processor); and a memory (Figure 2, Element 200 which includes a memory) that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: based on a first location of a first bicycle and a second location of a second bicycle trailing the first bicycle, determining a maneuver for the second bicycle to perform to avoid a hazard to the second bicycle identified based on sensor data from the first bicycle (Paragraphs 0032-0036, 0053, 0056 and 0057 where the safety belt of a user of the first bicycle detects an emergency event or a hazard based on sensor data from various sensors on the belt); and transmitting maneuver data describing the maneuver to a wireless device associated with the second bicycle (Paragraphs 0013, 0032-0036, 0053, 0056, 0057 and 0061 where the emergency event or hazard data is broadcast to a second safety belt to inform a user to either avoid the hazard or aid a downed cyclist).  Lin does not specifically disclose where the maneuver for the second bicycle includes information to avoid a hazard at the first location. In the same field of endeavor, Chan discloses a system for identifying high risk areas that provides alerts to bicycles that include re-routing information in order to avoid a detected hazard (Figure IB and Column 3, lines 45-58, Column 10, lines 43-50, and Column 11, lines 34-58 where a cyclist is re-routed to avoid a hazard at a predetermined location).


Additionally, Lin and Chan do not specifically disclose wherein the maneuver has a direction and an intensity.  Rather, Lin discloses providing haptic feedback but does not specifically disclose wherein the maneuver has a direction and an intensity.  In the same field of endeavor, McNew discloses a haptic feedback system where haptic feedback with determined direction and intensity is provided to a user in order for the user to avoid a detected hazard/threat (Figure 5, Column 5, lines 44-67 and Column 8, lines 9-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the haptic feedback with determined direction and intensity of McNew to the hazard avoidance system of Lin and Chan, motivation being to provide a cyclist with clearer indication of how to avoid a detected hazard.
Regarding claim 2, Lin discloses wherein the wireless device is a first wireless device, and wherein the sensor data comprises at least one of location data representative of the first location of a second wireless device associated with the first bicycle, acceleration data representative of an acceleration of the second wireless device, speedometer data representative of a speed of the second wireless device, or distance measurement data representative of a distance between the second wireless device and the hazard (Paragraphs 0036, 0058 and 0064 where the locations of the users in a group are monitored and hazard information is broadcast to the users to avoid a hazard or forbidden place.  A user can avoid a hazard based on the broadcasted alert).
Regarding claim 3, Lin discloses wherein determining the maneuver comprises determining the direction and the intensity of the maneuver for the second bicycle to perform to avoid the hazard based 
Regarding claim 4, Lin discloses wherein the maneuver data comprises data formatted to be rendered via an augmented reality display associated with the wireless device (Paragraphs 0009 and 0012 where the alert information is formatted for a visual display).
Regarding claim 5, Lin discloses wherein the wireless device is a first wireless device, and wherein the operations further comprise identifying the first wireless device associated with the second bicycle based on a proximity of the first wireless device to a second wireless device associated with the first bicycle (Paragraph 0036 where locations of the group of users relative to a broadcasting user is monitored).
Regarding claim 6, Lin discloses wherein the wireless device is a first wireless device, and wherein the operations further comprise identifying the first wireless device associated with the second bicycle based on group identification data associated with the first wireless device and a second wireless device associated with the first bicycle (Paragraph 0036 where a group of users is identifiable by the broadcasting user).
Regarding claim 7, Lin discloses wherein the operations further comprise identifying the wireless device associated with the second bicycle based on matching a first route of the first bicycle to a second route of the second bicycle (Paragraphs 0036, 0057 and 0060 where the users of the group travel the same route).
Method claims 8-9 and 11-14 are drawn to the method of using the corresponding apparatus claimed in claims 1-7. Therefore method claims 8-9 and 11-14 correspond to apparatus claims 1-7 and are rejected for the same reasons of obviousness as used above. Lin discloses a motorized bike in Paragraph 0030.


Regarding claims 15-20, see rejections for claims 1-14 above which disclose all of the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687